           Case 3:17-cv-01791-YY           Document 57                              Filed 06/26/20   Page 1 of 26




 Michael Porter, P.C., OSB No. 003560
 mike.porter@millernash.com
 Taylor D. Richman, OSB No. 154086
 taylor.richman@millernash.com
 MILLER NASH GRAHAM & DUNN LLP
 3400 U.S. Bancorp Tower
 111 S.W. Fifth Avenue
 Portland, Oregon 97204
 Telephone: (503) 224-5858
 Facsimile: (503) 224-0155

 Faith C. Whittaker, Ohio State Bar No. 0082486
 (admitted pro hac vice)
 faith.whittaker@dinsmore.com
 Michael B. Mattingly, Ohio State Bar No. 0089847
 (admitted pro hac vice)
 michael.mattingly@dinsmore.com
 DINSMORE & SHOHL LLP
 255 East Fifth Street, Suite 1900
 Cincinnati, Ohio 45202
 Telephone: (513) 977-8397
 Facsimile: (513) 977-8141

           Attorneys for Defendant
           Fred Meyer, Inc.


                                    UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                         PORTLAND DIVISION

 DANIEL WALKER, individually and on                                           CV No. 3:17-cv-01791-YY
 behalf of all others similarly situated,
                                                                              DEFENDANT'S MOTION FOR PARTIAL
                       Plaintiff,                                             SUMMARY JUDGMENT AND
                                                                              MEMORANDUM IN SUPPORT
           v.                                                                 (Under Fed. R. Civ. P. 56)

 FRED MEYER, INC., a Delaware
 corporation,

                       Defendant.




Page i -        Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                      MILLER NASH GRAHAM & DUNN LLP
                                                  AT T OR NE YS AT LAW
                                              T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                             3 4 0 0 U. S. B AN CO RP T OW E R
                                                1 1 1 S.W . FI FT H AVEN UE
                                             P ORT L A N D , O RE GO N 9 7 2 0 4
             Case 3:17-cv-01791-YY                      Document 57                                Filed 06/26/20   Page 2 of 26




                                                   TABLE OF CONTENTS

                                                                                                                                       Page

L.R. 7-1 CERTIFICATE ............................................................................................................. 1

L.R. 7-2 CERTIFICATION ........................................................................................................ 1

MOTION ...................................................................................................................................... 1

I.         INTRODUCTION............................................................................................................ 2

II.        BACKGROUND .............................................................................................................. 3

III.       ARGUMENT .................................................................................................................... 8

           A.         Legal Standard ....................................................................................................... 8

           B.         The Disclosure is "Clear and Conspicuous" as Required by
                      15 U.S.C. § 1681b(b)(2)(a)(i) ................................................................................ 9

                      1.         The Disclosure is Clear .............................................................................. 9

                      2.         The Disclosure is Conspicuous ................................................................ 11

           C.         Fred Meyer's Inclusion of a Modicum of Extraneous Information in the
                      Disclosure Does Not Constitute a Willful Breach of the Statute ......................... 12

                      1.         The Prior Rulings in this Case from this Court and the Ninth
                                 Circuit Support the Fact that Fred Meyer Acted in Good Faith and
                                 Never Recklessly Disregarded the Act's Requirements ........................... 13

                      2.         Fred Meyer's Interpretation of the FCRA was not Objectively
                                 Unreasonable in Light of Contemporaneous Case Law at the Time
                                 Plaintiff Received the Disclosure............................................................. 15

                      3.         Fred Meyer's Interpretation of the FCRA Was Not Objectively
                                 Unreasonable Based on Contemporaneous FTC Opinions ...................... 19

                      4.         The Ninth Circuit's Ruling in This Matter Conclusively
                                 Demonstrates that the Statutory Text of the FCRA is Sufficiently
                                 Ambiguous to Hold that Fred Meyer's Violation of the Statute Was
                                 Not Willful as a Matter of Law ................................................................ 21

IV.        CONCLUSION .............................................................................................................. 21



Page ii -       Table of Contents
                                                MILLER NASH GRAHAM & DUNN LLP
                                                                 AT T OR NE YS AT LAW
                                                             T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                                            3 4 0 0 U. S. B AN CO RP T OW E R
                                                               1 1 1 S.W . FI FT H AVEN UE
                                                            P ORT L A N D , O RE GO N 9 7 2 0 4
             Case 3:17-cv-01791-YY                  Document 57                                Filed 06/26/20   Page 3 of 26




                                             TABLE OF AUTHORITIES

Cases

Case v. Hertz Corp.,
   2016 U.S. Dist. LEXIS 41210, 2016 WL 1169197 (N.D. Cal., Feb. 26, 2016) ......................15

Feist v. Petco Animal Supplies, Inc.,
   218 F. Supp.3d 1112 (S.D. Cal. 2016) .....................................................................................16

Gilberg v. Cal. Check Cashing Stores, LLC,
   913 F.3d 1169 (9th Cir. Jan. 29, 2019) ............................................................................ passim

Lagos v. Leland Stanford Junior Univ.,
   2015 U.S. Dist. LEXIS 163119 (N.D. Cal., Dec. 4, 2015) ................................................16, 19

Mitchell v. Winco Foods, LLC,
   379 F. Supp. 3d 1093 (D. Idaho 2019) ..........................................................................8, 10, 13

Moreland v. Corelogic Saferent LLC,
  2015 U.S. Dist. LEXIS 192005 (C.D. Cal.) .............................................................................12

Rubio v. Capital One Bank,
   613 F.3d 1195 (9th Cir. 2010) .............................................................................................9, 10

Safeco Ins. Co. of Am. v. Burr,
   551 U.S. 47 (2007) ...................................................................................................8, 12, 13, 19

Shelton v. Hal Hays Constr., Inc.,
   2016 U.S. Dist. LEXIS 194398 (C.D. Cal., July 29, 2016) .....................................................16

Sicilian v. Legacy Health Sys. Group Long-Term Income Supplement Plan,
    2001 U.S. Dist. LEXIS 74 (D. Or. 2001)...................................................................................8

Snell v. G4S Secure Solutions (USA), Inc.,
   424 F. Supp. 3d 892 (E.D. Cal. 2019)......................................................................................11

Syed v. M-I, LLC,
   853 F.3d 492 (9th Cir. 2017) ...............................................................................................5, 13

Walker v. Fred Meyer, Inc.,
   953 F.3d 1082 (9th Cir. Mar. 23, 2020) ........................................................................... passim




Page iii -     Table of Authorities
                                            MILLER NASH GRAHAM & DUNN LLP
                                                             AT T OR NE YS AT LAW
                                                         T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                                        3 4 0 0 U. S. B AN CO RP T OW E R
                                                           1 1 1 S.W . FI FT H AVEN UE
                                                        P ORT L A N D , O RE GO N 9 7 2 0 4
            Case 3:17-cv-01791-YY                      Document 57                                Filed 06/26/20   Page 4 of 26




                                                TABLE OF AUTHORITIES
                                                      (continued)

Statutes

15 U.S.C. 1681b(b)(2)(a)(i) ...........................................................................................................12

15 U.S.C. § 1681b(b)(2)(A)(i) ............................................................................................... passim

15 U.S.C. § 1681b(b)(3) ..............................................................................................................5, 6

15 U.S.C. § 1681n ................................................................................................................2, 12, 13

15 U.S.C. § 1681o ..........................................................................................................................13

Fair Credit Reporting Act ("FCRA") ..................................................................................... passim

Other Authorities

https://www.ftc.gov/policy/advisory-opinions/advisory-opinion-coffey-02-11-98
    (last visited June 13, 2020) ......................................................................................................20

https://www.ftc.gov/policy/advisory-opinions/advisory-opinion-willner-03-25-99
    (last visited June 13, 2020) ......................................................................................................20




Page iv -       Table of Authorities
                                               MILLER NASH GRAHAM & DUNN LLP
                                                                AT T OR NE YS AT LAW
                                                            T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                                           3 4 0 0 U. S. B AN CO RP T OW E R
                                                              1 1 1 S.W . FI FT H AVEN UE
                                                           P ORT L A N D , O RE GO N 9 7 2 0 4
            Case 3:17-cv-01791-YY        Document 57                                Filed 06/26/20   Page 5 of 26




                                      L.R. 7-1 CERTIFICATE

           Counsel for Defendant, Fred Meyer, Inc. ("Fred Meyer" or "Company"), conferred with

counsel for Plaintiff, Daniel Walker ("Mr. Walker"), regarding its Motion for Partial Summary

Judgment, but the Parties have been unable to resolve it.

                                     L.R. 7-2 CERTIFICATION

           This memorandum complies with the applicable page limitation described in L.R. 7-2(b)

because it does not exceed thirty-five (35) pages, including headings, footnotes, and quotations,

and excluding the caption, table of contents, table of cases and authorities, signature block,

exhibits, and any certificates of counsel.

                                                   MOTION

           In accordance with Fed. R. Civ. P. 56, Fred Meyer moves this Court for an order granting

partial summary judgment. Specifically, Fred Meyer requests the Court to hold that:

(i) Fred Meyer's disclosure form was "clear and conspicuous" as a matter of law; and (ii) that

Fred Meyer did not act "willfully" as a matter of law in the dissemination of its Fair Credit

Reporting Act ("FCRA") disclosure.

           In his complaint filed November 8, 2017, Mr. Walker alleges that Fred Meyer willfully

violated 15 U.S.C. § 1681b(b)(2)(A)(i) of the FCRA, by providing him a disclosure that: (i) was

not "clear and conspicuous"; (ii) was "unnecessarily duplicitous"; and (iii) was not a "standalone"

document as required by law.

           On March 23, 2020, the Ninth Circuit ruled as a matter of law that a small portion of the

language included in Fred Meyer's disclosure constituted impermissible extraneous information in

violation of the FCRA. Notably, however, the Ninth Circuit did not address whether Fred Meyer's




Page 1 -      Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                   MILLER NASH GRAHAM & DUNN LLP
                                                  AT T OR NE YS AT LAW
                                              T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                             3 4 0 0 U. S. B AN CO RP T OW E R
                                                1 1 1 S.W . FI FT H AVEN UE
                                             P ORT L A N D , O RE GO N 9 7 2 0 4
            Case 3:17-cv-01791-YY          Document 57                      Filed 06/26/20   Page 6 of 26




disclosure was "clear and conspicuous," or whether Fred Meyer's inclusion of the additional

language was "willful," both of which are properly determined as a matter of law.

           As set forth in the accompanying memorandum in support, the disclosure disseminated by

Fred Meyer is clear and conspicuous as a matter of law. Additionally, Fred Meyer's violation of

the FCRA was not "willful" as a matter of law. Accordingly, Fred Meyer respectfully requests

that the Court grant partial summary judgment to Fred Meyer on both issues.

                                     I.       INTRODUCTION

           On June 21, 2018, this Court granted Fred Meyer's motion to dismiss all claims filed by

Plaintiff Daniel Walker against the Company. (ECF No. 47). On March 23, 2020, the Ninth

Circuit issued an opinion affirming the District Court's decision in part, reversing in part, and

remanding the case for further proceedings.                 Walker v. Fred Meyer, Inc., 953 F.3d 1082

(9th Cir. Mar. 23, 2020). Based on the Ninth Circuit's ruling, Fred Meyer hereby brings this

motion for partial summary judgment, requesting that the Court rule as a matter of law on the

following issues:

              1.     The FCRA Disclosure Form (hereinafter "Disclosure") presented to

                     Plaintiff during his application for his employment at Fred Meyer was

                     "clear and conspicuous" as required by 15 U.S.C. § 1681b(b)(2)(a)(i);

                     and

              2.    Fred Meyer's inclusion of extraneous information in the Disclosure as

                    determined by the Ninth Circuit's ruling remanding this matter does not

                    constitute a "willful" violation of the FCRA as defined by

                    15 U.S.C. § 1681n(a).




Page 2 -      Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                          MILLER NASH GRAHAM & DUNN LLP
                                                      AT T OR NE YS AT LAW
                                                  T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                                 3 4 0 0 U. S. B AN CO RP T OW E R
                                                    1 1 1 S.W . FI FT H AVEN UE
                                                 P ORT L A N D , O RE GO N 9 7 2 0 4
            Case 3:17-cv-01791-YY          Document 57                        Filed 06/26/20   Page 7 of 26




                                         II.     BACKGROUND

           The factual background in this case is well known to all parties involved. However, for

the sake of clarity, Fred Meyer produces a thorough, but concise, recitation of the facts relied upon

by the Ninth Circuit in ruling on this case:

           In March 2017, Plaintiff-Appellant Daniel Walker ("Walker") applied for a job at
           one of Defendant-Appellee Fred Meyer Inc.'s ("Fred Meyer") supermarkets.
           Shortly after submitting his application, Walker was hired—contingent upon
           satisfactory results on a background check—as an associate at a Fred Meyer store
           in Portland, Oregon.

           As part of the hiring process, Walker was presented with several disclosure and
           acknowledgment forms, including two documents concerning an investigation of
           his background. One of these documents was a Disclosure Regarding Consumer
           Reports and Investigative Consumer Reports (the "Disclosure"), which informs
           new hires that Fred Meyer will investigate their background using an employment
           background reporting company, General Information Services, Inc. ("GIS").
           Specifically, this Disclosure, which is the subject of this litigation, consisted of the
           following paragraphs, followed by a signature line to acknowledge receipt:

               We ([t]he Kroger family of companies) will obtain one or more
               consumer reports or investigative consumer reports (or both) about
               you for employment purposes. These purposes may include hiring,
               contract, assignment, promotion, reassignment, and termination. The
               reports will include information about your character, general
               reputation, personal characteristics, and mode of living.

               We will obtain these reports through a consumer reporting agency.
               The consumer reporting agency is General Information Services, Inc.
               GIS's address is P.O. Box 353, Chapin, SC 29036. GIS's telephone
               number is (866) 265-4917. GIS's website is at www.geninfo.com.

               To prepare the reports, GIS may investigate your education, work
               history, professional licenses and credentials, references, address
               history, social security number validity, right to work, criminal
               record, lawsuits, driving record and any other information with
               public or private information sources.

               You may inspect GIS's files about you (in person, by mail, or by
               phone) by providing identification to GIS. If you do, GIS will provide
               you help to understand the files, including communication with



Page 3 -      Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                          MILLER NASH GRAHAM & DUNN LLP
                                                        AT T OR NE YS AT LAW
                                                    T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                                   3 4 0 0 U. S. B AN CO RP T OW E R
                                                      1 1 1 S.W . FI FT H AVEN UE
                                                   P ORT L A N D , O RE GO N 9 7 2 0 4
            Case 3:17-cv-01791-YY         Document 57                       Filed 06/26/20   Page 8 of 26




               trained personnel and an explanation of any codes. Another person
               may accompany you by providing identification.

               If GIS obtains any information by interview, you have the right to
               obtain a complete and accurate disclosure of the scope and nature of
               the investigation performed.

           Several weeks later, GIS sent Walker a letter (the "pre-adverse action notice"),
           dated April 3, 2017. The letter provided Walker with a copy of the consumer report
           that GIS had procured about him, explained that Fred Meyer uses such reports "in
           evaluating individuals for employment as Fred Meyer team members," and notified
           Walker that Fred Meyer "has or will be completing their review of your application
           within the next few days, and may take action based on the enclosed report." The
           letter then informed Walker that he could dispute the accuracy or completeness of
           the consumer report with GIS directly by filling out a request form within five
           business days. However, the letter provided no option for or information about
           discussing the report with Fred Meyer itself.

           Five business days later, GIS sent Walker a second letter, dated April 10, 2017,
           informing him that Fred Meyer had decided, based on the consumer report, not to
           continue his employment. In the letter, GIS stated that it did not make the decision
           to terminate Walker's employment, and that it was unable to provide him with an
           explanation of the decision. Looking for answers, Walker contacted his Human
           Resources Manager at Fred Meyer, who told him that she was neither aware of the
           consumer report nor of the fact that Walker's employment was being terminated.

           On November 8, 2017, Walker filed a putative class action complaint against Fred
           Meyer, alleging that Fred Meyer had willfully violated the FCRA by: (1) providing
           an unclear disclosure form encumbered by extraneous information, in violation of
           15 U.S.C. § 1681b(b)(2)(A); and (2) failing to notify Walker in the pre-adverse
           action notice, in violation of 15 U.S.C. § 1681b(b)(3), that he could discuss the
           consumer report obtained about him directly with Fred Meyer.

Walker, 953 F.3d 1082, at 1084-86.

           On May 7, 2018, following oral arguments, the presiding Magistrate Judge issued her

Findings and Recommendations, recommending the dismissal of both of Plaintiff's causes of

action. (ECF No. 38). The Magistrate's Findings and Recommendations were largely affirmed by

the presiding Judge and both of Plaintiff's claims were dismissed on substantive grounds.

(See ECF No. 47).


Page 4 -      Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                        MILLER NASH GRAHAM & DUNN LLP
                                                      AT T OR NE YS AT LAW
                                                  T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                                 3 4 0 0 U. S. B AN CO RP T OW E R
                                                    1 1 1 S.W . FI FT H AVEN UE
                                                 P ORT L A N D , O RE GO N 9 7 2 0 4
            Case 3:17-cv-01791-YY        Document 57                      Filed 06/26/20   Page 9 of 26




           The District Court's decision in this case included two broad-based holdings. First, the

District Court dismissed Plaintiff's claim that the Disclosure violated the FCRA's standalone

disclosure. Specifically, the Court determined that the Disclosure only contained information that

was "closely related to the disclosure," and that similar information had already been deemed

permissible in accordance with judicial precedent and Federal Trade Commission ("FTC")

guidance interpreting the FCRA. Id. at 4. Second, the District Court held that Fred Meyer was

under no obligation to provide Plaintiff with an opportunity to discuss the information contained

in his consumer report with the Company directly, as opposed to directing him to the consumer

reporting agency that compiled the report. Id. at 10-11.

           Plaintiff timely appealed the dismissal of his complaint to the Ninth Circuit Court of

Appeals. (ECF No. 49). While briefing before the Ninth Circuit in this matter was ongoing, on

January 29, 2019, the Ninth Circuit filed its opinion in Gilberg v. Cal. Check Cashing Stores, LLC,

913 F.3d 1169 (9th Cir. Jan. 29, 2019). Therein, the Ninth Circuit held for the first time since its

2017 opinion in Syed v. M-I, LLC, 853 F.3d 492 (9th Cir. 2017) that Syed stood for the more

general principle that "the standalone requirement [of the FCRA] forecloses implicit exceptions."

Gilberg, 913 F.3d at 1176.

           In the wake of Gilberg, the parties provided limited supplemental briefing on Gilberg's

impact on the instant case. Following briefing and oral argument, the Ninth Circuit issued its

opinion in this matter on March 23, 2020, affirming the dismissal of Plaintiff's

15 U.S.C. § 1681b(b)(3) pre-adverse action claim, reversing the dismissal of Plaintiff's

15 U.S.C. § 1681b(b)(2)(A)(i) stand-alone disclosure claim, and remanding the case for further




Page 5 -      Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                       MILLER NASH GRAHAM & DUNN LLP
                                                    AT T OR NE YS AT LAW
                                                T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                               3 4 0 0 U. S. B AN CO RP T OW E R
                                                  1 1 1 S.W . FI FT H AVEN UE
                                               P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:17-cv-01791-YY        Document 57                       Filed 06/26/20    Page 10 of 26




consideration by the District Court. Conspicuously, the Ninth Circuit relied heavily on Gilberg in

reaching its holdings.

           With respect to its affirmance of the dismissal of Plaintiff's 15 U.S.C. § 1681b(b)(3)

pre-adverse action notice claim, the Ninth Circuit's opinion in this matter rejected Plaintiff's

argument that Fred Meyer was required to provide him with the opportunity to discuss the contents

of this consumer report directly with the Company, as opposed to GIS, the consumer reporting

agency. See Walker, 953 F.3d 1082, 1094 ("In short, Walker does not show that, despite the

seemingly unambiguous text of the statute, there is precedent that nonetheless requires that a

consumer be given an opportunity to discuss his consumer report directly with his employer prior

to adverse action.").

           In contrast, the Ninth Circuit reversed this Court's ruling that the Disclosure was fully

compliant with 15 U.S.C. § 1681b(b)(2)(A)(i)'s requirements, while accepting many of

Fred Meyer's arguments and rejecting those of the Plaintiff in the process. For instance, the Ninth

Circuit explicitly rejected Plaintiff's claim that the Disclosure violated the FCRA because it

mentioned "investigative consumer reports" in conjunction with a disclosure of consumer reports.

Id. at 1090 ("Because investigative reports are a subcategory or specific type of consumer report,

disclosing that an investigative consumer report may be obtained for employment purposes does

not violate the FCRA's mandate that nothing be included in the disclosure document other than a

'disclosure . . . that a consumer report will be obtained for employment purposes.'").

           The panel further accepted Fred Meyer's argument that, although the FCRA requires a

standalone disclosure, the Act fails to define the term "disclosure," thereby requiring additional

interpretation to determine what information constitutes a legally permissible disclosure.




Page 6 -      Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                        MILLER NASH GRAHAM & DUNN LLP
                                                     AT T OR NE YS AT LAW
                                                 T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                                3 4 0 0 U. S. B AN CO RP T OW E R
                                                   1 1 1 S.W . FI FT H AVEN UE
                                                P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:17-cv-01791-YY         Document 57                      Filed 06/26/20    Page 11 of 26




Id. at 1089. Specifically, the panel held, "We now hold that beyond a plain statement disclosing

'that a consumer report may be obtained for employment purposes,' some concise explanation of

what that phrase means may be included as part of the 'disclosure' required by

§ 1681b(b)(2)(A)(i).").

           In trying to better define the contours of what constitutes a "disclosure" under the FCRA,

the Ninth Circuit panel in this matter examined the specific language of Fred Meyer's Disclosure

to determine whether it was legally permissible in accordance with the FCRA. Ultimately, the

panel determined that the first three (3) paragraphs of the Disclosure, including basic information

about the identification of the credit reporting agency used by Fred Meyer and a description of the

information that would be assessed, were all permissible under the FCRA's standalone requirement

because that information centered on "what type of information may be included in the 'consumer

report'" and "what it means to 'obtain' a consumer report"—both of which are acceptable

components of a "disclosure" in the absence of a statutory definition. Id. at 1090.

           In contrast, the panel determined that the fourth and fifth paragraphs of the Disclosure

technically violated the FCRA's stand-alone disclosure requirement, while at the same time

expressly acknowledged that Fred Meyer "included [the impermissible] information in good faith"

and that the information was "useful information about an applicant's rights to obtain and inspect

information." Id. Despite the foregoing acknowledgment, the panel found that Gilberg

"foreclose[d] the district court's interpretation that the FCRA contains an implied exception

allowing the inclusion of information that is 'closely related' to the disclosure." Id. at 1088.

           Finally, despite these holdings, the Ninth Circuit did not address the question of whether

the Disclosure was "clear and conspicuous," as required by 15 U.S.C. § 1681b(b)(2)(A)(i). Instead,




Page 7 -      Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                        MILLER NASH GRAHAM & DUNN LLP
                                                     AT T OR NE YS AT LAW
                                                 T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                                3 4 0 0 U. S. B AN CO RP T OW E R
                                                   1 1 1 S.W . FI FT H AVEN UE
                                                P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:17-cv-01791-YY        Document 57                      Filed 06/26/20    Page 12 of 26




the panel choose to remand the case to the District Court to rule on the matter in light of the Ninth

Circuit's Gilberg opinion. The matter is now back before this Court for further consideration and

review.

                                        III.   ARGUMENT

           Upon remand, there are two questions of law that, once ruled upon by the Court, will

significantly impact the remainder of the case, including the size and scope of discovery and

Plaintiff's efforts to certify a Rule 23 class. The first question of law focuses on whether or not

Fred Meyer's Disclosure is "clear and conspicuous" as required by 15 U.S.C. § 1681b(b)(2)(a)(i).

The second question of law concerns whether the 15 U.S.C. § 1681b(b)(2)(a)(i) violations

identified in the Ninth Circuit's opinion constituted "willful" violations of the FCRA. For the

reasons outlined in the following sections, the Court should grant partial summary judgment for

Fred Meyer, holding that: (i) the Disclosure is clear and conspicuous; and (ii) Fred Meyer's

inclusion of the fourth and fifth paragraphs did not constitute a "willful" violation of the law.

A.         Legal Standard.

           "Summary judgment is appropriate when there is no genuine issue as to any material fact

and the moving party is entitled to a judgment as a matter of law." Sicilian v. Legacy Health Sys.

Group Long-Term Income Supplement Plan, 2001 U.S. Dist. LEXIS 74, *10 (D. Or. 2001). In

this case, there are no material facts with respect to the two issues presented in this partial motion

for summary judgment, both of which involve pure questions of law falling squarely within the

purview of the Court. See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 69 (2007) (whether the

Defendant acted "willfully," is appropriately decided as a matter of law); Mitchell v. Winco Foods,




Page 8 -      Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                       MILLER NASH GRAHAM & DUNN LLP
                                                    AT T OR NE YS AT LAW
                                                T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                               3 4 0 0 U. S. B AN CO RP T OW E R
                                                  1 1 1 S.W . FI FT H AVEN UE
                                               P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:17-cv-01791-YY          Document 57                       Filed 06/26/20    Page 13 of 26




LLC, 379 F. Supp. 3d 1093, 1099 (D. Idaho 2019) (finding disclosure to be clear and conspicuous

as a matter of law).

B.         The Disclosure is "Clear and Conspicuous" as Required by
           15 U.S.C. § 1681b(b)(2)(a)(i).

           The Ninth Circuit has ordered this Court to determine whether or not the Disclosure was

"clear and conspicuous" as required by 15 U.S.C. § 1681b(b)(2)(a)(i). See Walker, 953 F.3d 1082,

1091. Although "clear and conspicuous" is a single legal standard that must be satisfied, courts

reviewing FCRA disclosures for technical compliance consider each term independently.

See Gilberg v. Cal. Check Cashing Stores, LLC, 913 F.3d 1169, 1177 (9th Cir. 2019) (Although

the "clear and conspicuous" requirement imposes a single statutory obligation, we may analyze

each prong separately[] and we do so here.") (citations omitted). Accordingly, Fred Meyer

examines each term separately in the following sections.

           1.      The Disclosure is Clear.

           Per Gilberg, a disclosure is "clear," if it is "reasonably understandable." Id. at 1176 (citing

Rubio v. Capital One Bank, 613 F.3d 1195, 1200 (9th Cir. 2010) (interpreting identical language

as applied to the Truth In Lending Act)). Courts analyzing whether language in the context of an

FCRA disclosure is "clear" seek to determine whether "the disclosure form contains language that

a reasonable person would [] understand." See Gilberg, 913 F.3d 1169, 1177. To this end, courts

examine extraneous content and sentence structure in an effort to determine whether the document

as a whole would "confuse a reasonable reader.[]" Id.

           Courts examining both the FCRA and the identical language in the Truth and Lending Act

have viewed the question of whether a reasonable person would understand a disclosure to be a

matter of law. See id. (determining that the defendant's FCRA disclosure was clear as a matter of



Page 9 -        Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                          MILLER NASH GRAHAM & DUNN LLP
                                                       AT T OR NE YS AT LAW
                                                   T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                                  3 4 0 0 U. S. B AN CO RP T OW E R
                                                     1 1 1 S.W . FI FT H AVEN UE
                                                  P ORT L A N D , O RE GO N 9 7 2 0 4
        Case 3:17-cv-01791-YY          Document 57                       Filed 06/26/20    Page 14 of 26




law); Rubio, 613 F.3d 1195, 1200 (determining the clarity of a TILA disclosure as a matter of law);

Mitchell v. Winco Foods, LLC, 379 F. Supp. 3d 1093, 1100 (D. Idaho 2019) (determining as a

matter of law that an FCRA disclosure is clear).

       Given the foregoing standard, it is evident that the Disclosure is "clear" as a matter of law,

because it consists of language that is simple, understandable, and that any "reasonable reader"

can understand.    In fact, beyond mere common sense dictating whether or not a form is

understandable to the "reasonable reader," the most compelling reason the Court should find that

the Disclosure is "clear," is the fact that the Ninth Circuit has already indicated as much during its

paragraph-by-paragraph analysis of the form.

       For instance, the Ninth Circuit's opinion explains that the Disclosure's first paragraph

"provides the required disclosure that consumer reports may be obtained for employment

purposes" and "helpfully explains" what employment purposes may include. Walker,

953 F.3d 1082, 1090. Thus, the Disclosure's first paragraph is "clear." Similarly, the second and

third paragraphs contain information regarding the entity that Fred Meyer utilizes to obtain its

consumer reports, as well as describes the information to be collected. Section II, supra. Here

again, the Ninth Circuit referred to these paragraphs as "helpful," indicating that their content

would be understood by the "reasonable reader." Id.

       Similar to the first three paragraphs, the fourth and fifth paragraphs explain very simply

that the applicant retains the right to inspect GIS's files and to obtain a complete and accurate

explanation of any investigation performed. The Ninth Circuit described that information as

"useful" to the applicant. Id. Yet again, the descriptions of the Disclosure provided by the Ninth

Circuit supports a finding that the Disclosure is "clear" as a matter of law.




Page 10 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                      MILLER NASH GRAHAM & DUNN LLP
                                                    AT T OR NE YS AT LAW
                                                T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                               3 4 0 0 U. S. B AN CO RP T OW E R
                                                  1 1 1 S.W . FI FT H AVEN UE
                                               P ORT L A N D , O RE GO N 9 7 2 0 4
        Case 3:17-cv-01791-YY          Document 57                       Filed 06/26/20    Page 15 of 26




       In sum, the language contained in the Disclosure is simple, understandable, and Fred Meyer

utilized terms that would allow the "reasonable reader" to comprehend the straightforward ideas

and concepts presented in the document. Because the "reasonable reader" can comprehend the

Disclosure, it is "clear" as a matter of law and the Court should hold accordingly.

       2.      The Disclosure is Conspicuous.

       Whereas the "clear" aspect of the statute's "clear and conspicuous" requirement focuses on

the substantive content of a disclosure, the "conspicuous" requirement centers on the disclosure's

form. The Ninth Circuit has previously held that "conspicuous" means "readily noticeable to the

consumer." Gilberg v. Cal. Check Cashing Sores, LLC, 913 F.3d 1169, 1177 (9th Cir. 2019).

Similarly, courts in this Circuit have considered disclosures' legibility, clarity of headings, and

whether reasonable consumers are likely to notice the disclosure, in evaluating whether a particular

disclosure is "conspicuous." See, e.g., Gilberg v. Cal. Check Cashing Sores, LLC, 913 F.3d 1169,

1177 (9th Cir. 2019) (finding a disclosure conspicuous and noting that the font was "legible" and

"[a]ll relevant information appears on the front of the page"); Snell v. G4S Secure Solutions (USA),

Inc., 424 F. Supp. 3d 892, 903 (E.D. Cal. 2019) (finding FCRA disclosure to be conspicuous

because font was legible and title was visible such that "[Plaintiff] could see what he was signing").

       In light of this standard, it is apparent that the Disclosure is "conspicuous" as a matter of

law. Notably, the Disclosure's title is centered on the page with all words capitalized and clearly

identifying that an applicant is signing a "Disclosure Regarding Consumer Reports and

Investigative Consumer Reports." (ECF No. 24-3; Ex. C to Defendant's Motion to Dismiss).

Furthermore, the font of the disclosure is legible and of appropriate size. Finally, the Disclosure

is contained on one side of a single sheet of paper.




Page 11 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                      MILLER NASH GRAHAM & DUNN LLP
                                                    AT T OR NE YS AT LAW
                                                T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                               3 4 0 0 U. S. B AN CO RP T OW E R
                                                  1 1 1 S.W . FI FT H AVEN UE
                                               P ORT L A N D , O RE GO N 9 7 2 0 4
        Case 3:17-cv-01791-YY          Document 57                       Filed 06/26/20    Page 16 of 26




       In light of these facts and the foregoing case law, no reasonable person could review either

the formatting or layout of the single sheet Disclosure and fail to notice its content. Accordingly,

the Disclosure is "conspicuous" as required by 15 U.S.C. 1681b(b)(2)(a)(i) and thus, the Court

should grant Fred Meyer's motion for partial summary judgment on this issue.

C.     Fred Meyer's Inclusion of a Modicum of Extraneous Information in the Disclosure
       Does Not Constitute a Willful Breach of the Statute.

       Fred Meyer concedes that the Ninth Circuit has determined that the Disclosure's inclusion

of the fourth and fifth paragraphs violated the FCRA's "standalone disclosure requirement."

Despite that, the Ninth Circuit did not address the issue of whether or not Fred Meyer's violation

was "willful" as defined by the FCRA and interpreted by the U.S. Supreme Court, as opposed to

merely negligent. Resolution of that issue on summary judgement is of paramount importance, in

light of its impact on class certification and damages in this case.1

       Pursuant to the FCRA, statutory damages are only available where a defendant "willfully

fails to comply with any requirement imposed." 15 U.S.C. § 1681n(a). As the U.S. Supreme Court

has determined as a matter of law in the context of FCRA litigation, a defendant acts willfully

where it knowingly or recklessly fails to comply with an FCRA requirement. Safeco Ins. Co. of

Am. v. Burr, 551 U.S. 47, 57 (2007).


1
  Whether Fred Meyer's FCRA violation was willful necessarily has significant impact on
Plaintiff's ability to certify a Rule 23 class action in this case. If Fred Meyer's statutory violation
is found to be negligent (as opposed to willful), each individual class member would be required
to prove his or her actual damages, significantly undercutting the viability of a Rule 23 class in
this matter. Courts in this Circuit have routinely found that class certification is inappropriate in
the absence of a willful violation. See e.g. Moreland v. Corelogic Saferent LLC,
2015 U.S. Dist. LEXIS 192005 (C.D. Cal.)(finding that because the defendant was entitled to
summary judgment on the issue of willfulness, a class could not be certified because without a
willful violation, the plaintiff could not satisfy Rule 23's "commonality" and "predominance"
requirements).


Page 12 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                       MILLER NASH GRAHAM & DUNN LLP
                                                    AT T OR NE YS AT LAW
                                                T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                               3 4 0 0 U. S. B AN CO RP T OW E R
                                                  1 1 1 S.W . FI FT H AVEN UE
                                               P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:17-cv-01791-YY         Document 57                       Filed 06/26/20    Page 17 of 26




        In Safeco, the Supreme Court defined the circumstances under which a defendant does, or

does not, act willfully as follows:

        A company subject to FCRA does not act in reckless disregard of [the Act] unless
        the action is not only a violation under a reasonable reading of the statute's terms,
        but shows that the company ran a risk of violating the law substantially greater than
        the risk associated with a reading that was merely careless.

Id. at 69.

        Thus, to obtain statutory damages per § 1681n(a), the Plaintiff must plausibly allege that

any erroneous interpretation relied upon by Fred Meyer was "objectively unreasonable" in light

of: (i) existing guidance from the judiciary; (ii) guidance from the Federal Trade Commission; and

(iii) the clarity of the statutory text. Mitchell v. Winco Foods, LLC, 379 F. Supp. 3d 1093, 1101

(D. Idaho 2019).

        Put another way, mere negligence in Fred Meyer's interpretation of the FCRA is

insufficient to prove a "willful" violation of the FCRA occurred. Syed v. M-I, LLC, 853 F.3d 492,

505 (9th Cir. 2017). As a result, if the Court determines as a matter of law that Fred Meyer

negligently failed to comply with the FCRA (as opposed to willfully failed to comply), the Plaintiff

may only recover actual damages along with attorney's fees and costs in accordance with

15 U.S.C. § 1681o, as opposed to statutory damages per 15 U.S.C. § 1681n.

        1.     The Prior Rulings in this Case from this Court and the Ninth Circuit
               Support the Fact that Fred Meyer Acted in Good Faith and Never Recklessly
               Disregarded the Act's Requirements.

        As an initial matter, even before turning to the factors identified in Mitchell as dispositive

of whether Fred Meyer's interpretation of the FCRA was reasonable at the time the disclosure was

drafted and delivered, the Ninth Circuit's opinion in this case directly supports a finding that

Fred Meyer's violation of the statute was not willful. The panel held that the superfluous language



Page 13 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                      MILLER NASH GRAHAM & DUNN LLP
                                                    AT T OR NE YS AT LAW
                                                T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                               3 4 0 0 U. S. B AN CO RP T OW E R
                                                  1 1 1 S.W . FI FT H AVEN UE
                                               P ORT L A N D , O RE GO N 9 7 2 0 4
        Case 3:17-cv-01791-YY          Document 57                       Filed 06/26/20    Page 18 of 26




included in the Disclosure's fourth and fifth paragraphs were likely added by Fred Meyer, not as

an effort to avoid or run afoul of any obligations under the FCRA, but as a genuine, "good-faith"

effort to provide employment applicants with information that would help them understand their

rights under the statute. Specifically, the Ninth Circuit held that

       [t]hese paragraphs appear to have been included in order to provide additional
       useful information about an applicant's rights to obtain and inspect information
       about GIS' investigation of, and file about, the applicant.

Walker, 953 F.3d 1082, 1090 (Emphasis Added). The Court further articulated that "[the Court]

understand[s] Fred Meyer's reason for providing this information to job applicants[.]" Id.

       The Ninth Circuit's express recognition of the Company's "good faith" inclusion of the

information, as well as its understanding of why Fred Meyer believed the Disclosure's fourth and

fifth paragraphs were appropriate, serves as yet another substantial reason why this Court should

find that Fred Meyer did not willfully violate the FCRA as a matter of law.

       Beyond that, Fred Meyer cannot reasonably be said to have applied an "unreasonable" or

"reckless" reading of the statute's terms given that this Court agreed with that reading in its initial

Order dismissing Plaintiff's claims. At the time this Court issued its ruling, it did not have the

benefit of the Gilberg opinion, and appropriately held that some helpful or useful information can

be included in an FCRA disclosure based on the then-existing case law and FTC guidance as well

as reasonable statutory interpretation—the very same information that Fred Meyer was entitled to

rely upon when drafting the Disclosure. Accordingly, the fact that this Court reached the same

conclusion as Fred Meyer regarding the admissibility of helpful, clear, conspicuous language

included with an FCRA disclosure further warrants the grant of summary judgment to Fred Meyer

on the issue of willfulness.




Page 14 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                       MILLER NASH GRAHAM & DUNN LLP
                                                    AT T OR NE YS AT LAW
                                                T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                               3 4 0 0 U. S. B AN CO RP T OW E R
                                                  1 1 1 S.W . FI FT H AVEN UE
                                               P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:17-cv-01791-YY       Document 57                       Filed 06/26/20               Page 19 of 26




         Thus, because Fred Meyer never engaged in a "willful" or "reckless" misreading of the

FCRA, the Company's partial motion for summary judgment on the issue of willfulness should be

granted.

         2.      Fred Meyer's Interpretation of the FCRA was not Objectively Unreasonable
                 in Light of Contemporaneous Case Law at the Time Plaintiff Received the
                 Disclosure.

         Fred Meyer's promulgation of the Disclosure cannot be adjudged to be a "willful" violation

of the Act given the state of then-existing case law at the time the Disclosure was presented to

Plaintiff. As a threshold matter, it is beyond dispute that neither Congress nor any administrative

body tasked with overseeing the FCRA has ever produced a sample disclosure form, despite years

of litigation over the proper scope of a disclosure. Rather, defendants such as Fred Meyer are, as

is the case here, left to rely on often conflicting judicial precedent and dated FTC opinions in an

effort     to   divine   what   constitutes   too         much,                  or        too   little   information   in   a

15 U.S.C. § 1681b(b)(2)(A)(i) disclosure. To that end, Fred Meyer was permitted to rely on then-

existing judicial precedent from courts within this Circuit as the proper backdrop for its efforts at

creating a legally compliant form. Based on then-existing precedent alone, the violations identified

by the Ninth Circuit in this matter cannot be considered "willful" as a matter of law.

         In fact, at the time of Plaintiff's application on May 17, 2017, very different judicial

precedent existed regarding the scope and breadth of permissible FCRA disclosures. For instance,

prior to his application, numerous district courts within this Circuit had held that some extraneous

information could be included within an FCRA disclosure, so long as that information (i) furthered

the FCRA's purpose; or (ii) was closely related to the FCRA disclosure. See, e.g., Case v. Hertz

Corp., 2016 U.S. Dist. LEXIS 41210, 2016 WL 1169197, *3 (N.D. Cal., Feb. 26, 2016) (citing




Page 15 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                       MILLER NASH GRAHAM & DUNN LLP
                                                    AT T OR NE YS AT LAW
                                                T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                               3 4 0 0 U. S. B AN CO RP T OW E R
                                                  1 1 1 S.W . FI FT H AVEN UE
                                               P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:17-cv-01791-YY         Document 57                       Filed 06/26/20    Page 20 of 26




FTC Advisory Opinion to Coffey for the proposition that some additional information may be

included in an FCRA disclosure "if the information does not confuse the consumer or detract from

the mandated disclosure); Lagos v. Leland Stanford Junior Univ., 2015 U.S. Dist. LEXIS 163119,

at *2 (N.D. Cal., Dec. 4, 2015) (finding it permissible to include information that is "closely related

to the FCRA disclosure" and serves to "focus an applicant's attention on the FCRA disclosure");

Feist v. Petco Animal Supplies, Inc., 218 F. Supp.3d 1112, 1115 (S.D. Cal. 2016) (noting that some

additional information can be included in the disclosure); Shelton v. Hal Hays Constr., Inc.,

2016 U.S. Dist. LEXIS 194398, at *7 (C.D. Cal., July 29, 2016) (noting that the term "solely" may

not be as strictly construed as the plaintiff urges due to the FCRA's express allowance of consumer

authorization in the disclosure, rendering the FCRA's disclosure provision "less-than-pellucid

statutory text.").

        In light of the foregoing, then-existing judicial precedent, it is objectively reasonable that

Fred Meyer included the fourth and fifth paragraphs of the Disclosure as they are both "closely

related to the FCRA disclosure." The objective reasonableness of Fred Meyer's reliance on then-

existing case law is further bolstered by the fact that as late as this Court's Order granting

Fred Meyer's motion to dismiss on June 21, 2018, the foregoing cases were cited as good law

within the Findings and Recommendations issued by the presiding Magistrate Judge and

subsequently accepted by this Court. If this Court had reason to rely on the foregoing judicial

precedent, it must be objectively reasonable that Fred Meyer was likewise entitled to do the same.

        In response to this Court's reliance on the foregoing cases, the Ninth Circuit explicitly

identified Gilberg as the precedent that determined that Fred Meyer's inclusion of the fourth and

fifth paragraphs of the Disclosure technically violated the FCRA's standalone requirement.




Page 16 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                       MILLER NASH GRAHAM & DUNN LLP
                                                    AT T OR NE YS AT LAW
                                                T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                               3 4 0 0 U. S. B AN CO RP T OW E R
                                                  1 1 1 S.W . FI FT H AVEN UE
                                               P ORT L A N D , O RE GO N 9 7 2 0 4
        Case 3:17-cv-01791-YY          Document 57                       Filed 06/26/20    Page 21 of 26




However, Gilberg was not decided until January 29, 2019, while the instant case was pending

before the Ninth Circuit and years after the Disclosure was presented to Plaintiff as part of his

employment application. See Walker, 953 F.3d at 1088 ("In light of Gilberg, a disclosure form

violates the FCRA's standalone requirement if it contains any extraneous information beyond the

disclosure required by the FCRA.") (emphasis added).

       Further cementing that Gilberg was the driving force behind the Ninth Circuit's decision,

the panel there even addressed this Court's interpretation of the FCRA in its ruling granting

Fred Meyer's motion to dismiss, which held that the statute contained certain implied exceptions

to the requirement that a disclosure consist "solely" of a disclosure. In discussing this Court's

dismissal Order, the Ninth Circuit found that this Court's reasoning had been invalidated by

Gilberg, a decision only issued after this Court had ruled in Fred Meyer's favor and dismissed

Plaintiff's complaint:

       Here, the district court held, based on several district court opinions and FTC
       advisory opinions, that Fred Meyer's disclosure complied with the FCRA's
       standalone requirement because "some additional information" may be included in
       an FCRA disclosure, as long as the information is "closely related to the FCRA
       disclosure," and focuses the applicant's attention on the FCRA disclosure rather
       than detracting from it. After this case was appealed, however, the Ninth Circuit
       decided Gilberg, which forecloses the district court's interpretation that the
       FCRA contains an implied exception allowing the inclusion of information that
       is "closely related" to the disclosure.

See id. at 1088. (emphasis added).

       Beyond simply clarifying the impact of Gilberg on pre-existing case law, the Ninth

Circuit's ruling in this matter also became the first Circuit Court ruling in the country to attempt to

define the contours of the previously undefined term "disclosure." Prior to the Ninth Circuit's




Page 17 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                       MILLER NASH GRAHAM & DUNN LLP
                                                    AT T OR NE YS AT LAW
                                                T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                               3 4 0 0 U. S. B AN CO RP T OW E R
                                                  1 1 1 S.W . FI FT H AVEN UE
                                               P ORT L A N D , O RE GO N 9 7 2 0 4
        Case 3:17-cv-01791-YY           Document 57                       Filed 06/26/20    Page 22 of 26




ruling in this matter, no Circuit Court had ever addressed Fred Meyer's argument regarding the

ambiguity in the statutory text.

        While 15 U.S.C. § 1681b(b)(2)(a)(i) states that an FCRA "disclosure" must be delivered

"in a document that consists solely of the disclosure," that requirement lacks clarity because the

statute does not define what a properly formulated "disclosure" consists of.2                        See Walker,

953 F.3d 1082, 1088 ("The statute requires a standalone 'disclosure . . . that a consumer report may

be obtained for employment purposes,' but does not further define the term 'disclosure' or explain

what information can be considered part of that 'disclosure' for purposes of the standalone

requirement.") (quoting 15 U.S.C. § 1681b(b)(2)(a)(i)).

        The Ninth Circuit addressed the undefined term by holding for the first time that "some

concise explanation of what that phrase means may be included as part of the 'disclosure' required

by § 1681b(b)(2)(a)(i)." The Ninth Circuit went on to provide examples of what that "concise

explanation" could contain, such as "what a 'consumer report' entails, how it will be 'obtained,' and

for which type of 'employment purposes' it may be used." Id. at 1088-89.

        Thus, because the Ninth Circuit's ruling in this case was the first ruling by a Circuit Court

to provide further clarity regarding the previously undefined term "disclosure," and was obviously

a by-product of the Disclosure, it is certain that Fred Meyer did not have the benefit of the Ninth

Circuit's clarification at the time it distributed the Disclosure at issue.

        The fourth and fifth paragraphs of Fred Meyer's disclosure form were reasonable to include

given the case law guidance that existed at the time the disclosure was drafted. Those two



2
 Again, neither Congress nor any administrative body has ever produced an example of a
permissible disclosure for consideration by users of consumer reports.


Page 18 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                        MILLER NASH GRAHAM & DUNN LLP
                                                     AT T OR NE YS AT LAW
                                                 T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                                3 4 0 0 U. S. B AN CO RP T OW E R
                                                   1 1 1 S.W . FI FT H AVEN UE
                                                P ORT L A N D , O RE GO N 9 7 2 0 4
        Case 3:17-cv-01791-YY           Document 57                       Filed 06/26/20    Page 23 of 26




paragraphs are a combined four sentences that very clearly and concisely explain how the recipient

can avail himself of the information contained in his consumer report. Those paragraphs are

"closely related to the FCRA disclosure" and serve to "focus the applicant's attention on the FCRA

disclosure." See Lagos v. Leland Stanford Junior Univ., 2015 U.S. Dist. LEXIS 163119, at *2

(N.D. Cal., Dec. 4, 2015). Those four brief sentences in no way distract a reasonable reader from

comprehending the disclosure, and the inclusion of the fourth and fifth paragraphs makes

applicants more likely to exercise their rights under the FCRA.

        In sum, at the time Fred Meyer drafted and presented the Disclosure to Plaintiff, it is

obvious that the overwhelming body of case law in this Circuit allowed for additional language in

a disclosure if it: (i) furthered the purpose of the FCRA; or (ii) was closely related to the disclosure.

Because that principle was not definitively overturned by the Ninth Circuit until Gilberg, as

identified in the Ninth Circuit's ruling in this case, Fred Meyer's inclusion of the fourth and fifth

paragraphs in the Disclosure did not "r[u]n a risk of violating the law substantially greater than the

risk associated with a reading that was merely careless," and thus could not have been "willful" as

a matter of law. Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 69 (2007). While Fred Meyer

acknowledges that the Ninth Circuit has held that it technically violated the FCRA's standalone

disclosure, that holding alone does not support that the Company acted "willfully" in so doing.

Accordingly, the state of then-existing case law supports granting Fred Meyer's motion for partial

summary judgment on the issue of willfulness.

        3.      Fred Meyer's Interpretation of the FCRA Was Not Objectively
                Unreasonable Based on Contemporaneous FTC Opinions.

        At the time Fred Meyer provided the Disclosure to Plaintiff, guidance from the FTC did

not suggest that the "useful information" related to a consumer's FCRA rights similar to the



Page 19 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                       MILLER NASH GRAHAM & DUNN LLP
                                                     AT T OR NE YS AT LAW
                                                 T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                                3 4 0 0 U. S. B AN CO RP T OW E R
                                                   1 1 1 S.W . FI FT H AVEN UE
                                                P ORT L A N D , O RE GO N 9 7 2 0 4
        Case 3:17-cv-01791-YY          Document 57                         Filed 06/26/20    Page 24 of 26




information contained in the fourth and fifth paragraphs of the Disclosure could violate the FCRA's

standalone disclosure requirement. In fact, in 1998, the FTC issued an opinion letter stating that

despite the FCRA's standalone disclosure requirement, "some additional information" can be

included within an FCRA disclosure, "if the information does not confuse or detract from the

mandated disclosure." FTC Advisory Opinion to Coffey (Feb. 2, 1998), located at

https://www.ftc.gov/policy/advisory-opinions/advisory-opinion-coffey-02-11-98                        (last   visited

June 13, 2020).

       Similar to the judicial precedent described above, this Court relied on Coffey in the

Findings and Recommendations adopted by the Court in its previous dismissal of this action.

Beyond Coffey, FTC guidance also indicates that an FCRA disclosure can combine information

regarding investigative consumer reports and consumer reports along with some useful, additional

information. See FTC Advisory Opinion to Willner (Mar. 25, 1999), located at

https://www.ftc.gov/policy/advisory-opinions/advisory-opinion-willner-03-25-99                       (last   visited

June 13, 2020).

       Based on the FTC guidance outlined above, it was reasonable for Fred Meyer to conclude

that the fourth and fifth paragraphs of the disclosure complied with the FCRA at the time the

disclosure was presented to Plaintiff. A short statement about how an applicant can read his own

consumer report in no way confuses or detracts from a disclosure that the report will be taken—it

in fact enhances and clarifies the disclosure.

       Accordingly, the state of FTC Guidance also supports granting Fred Meyer's motion for

partial summary judgment on the issue of willfulness.




Page 20 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                      MILLER NASH GRAHAM & DUNN LLP
                                                      AT T OR NE YS AT LAW
                                                  T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                                 3 4 0 0 U. S. B AN CO RP T OW E R
                                                    1 1 1 S.W . FI FT H AVEN UE
                                                 P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:17-cv-01791-YY          Document 57                      Filed 06/26/20    Page 25 of 26




         4.     The Ninth Circuit's Ruling in This Matter Conclusively Demonstrates that
                the Statutory Text of the FCRA is Sufficiently Ambiguous to Hold that
                Fred Meyer's Violation of the Statute Was Not Willful as a Matter of Law.

         As discussed above, the Ninth Circuit's opinion in this matter concedes that the statutory

text of the FCRA is ambiguous and was insufficiently certain to declare that Fred Meyer's violation

of the statute was "willful" as a matter of law. The Ninth Circuit in this matter recognized for the

first time that even if an FCRA disclosure is supposed to consist "solely" of the disclosure, that

guideline is not self-evident because the statute fails to define exactly what the word "disclosure"

means.

         To that end, the panel determined for the first time that a disclosure may contain "some

concise explanation of what that phrase means," giving examples such as "what a 'consumer report'

entails, how it will be 'obtained' and for which type of 'employment purposes' it may be used."

Walker, 953 F.3d 1082, 1088. In light of this ambiguity recognized by the Ninth Circuit, it was

objectively reasonable for Fred Meyer to believe that simple, concise language explaining an

applicant's right to inspect the information gathered in a consumer report could be included as part

of a "concise explanation of what [collecting a consumer report] means." Id.

         Accordingly, this factor also supports granting Fred Meyer's motion for partial summary

judgment on the issue of willfulness.

                                      IV.     CONCLUSION

         Fred Meyer understands that the Ninth Circuit has held that the information included in the

fourth and fifth paragraphs of the disclosure, while useful to applicants and provided in good faith,

should have been provided in a separate document.                        However, Fred Meyer's Disclosure was a

clear, conspicuous document drafted in good faith based upon guidance from the courts and the




Page 21 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                        MILLER NASH GRAHAM & DUNN LLP
                                                    AT T OR NE YS AT LAW
                                                T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                               3 4 0 0 U. S. B AN CO RP T OW E R
                                                  1 1 1 S.W . FI FT H AVEN UE
                                               P ORT L A N D , O RE GO N 9 7 2 0 4
         Case 3:17-cv-01791-YY        Document 57                       Filed 06/26/20    Page 26 of 26




FTC that was available at the time, and the language that the Ninth Circuit found to be beyond the

scope of the statute was four short, simple sentences that were clearly inserted in an attempt to

benefit applicants by providing useful information, not as any effort to confuse or distract them.

        Holding that Fred Meyer's violation of the FCRA was willful, exposing the company

significantly without requiring plaintiffs to prove that they were actually harmed in some way,

would be both legally unsound and manifestly unjust under the circumstances. Accordingly,

Fred Meyer requests this Court to rule as a matter of law that the disclosure was clear and

conspicuous and that Fred Meyer's violation of the FCRA via the language in the Disclosure was

not willful.

                   DATED this 26th day of June, 2020.

                                        MILLER NASH GRAHAM & DUNN LLP


                                        s/Michael Porter
                                        Michael Porter, P.C., OSB No. 003560
                                        mike.porter@millernash.com
                                        Taylor D. Richman, OSB No. 154086
                                        taylor.richman@millernash.com
                                        3400 U.S. Bancorp Tower
                                        111 S.W. Fifth Avenue
                                        Portland, Oregon 97204
                                        Telephone: (503) 224-5858
                                        Facsimile: (503) 224-0155
                                        Faith C. Whittaker, Ohio State Bar No. 0082486
                                        (admitted pro hac vice)
                                        faith.whittaker@dinsmore.com
                                        Michael B. Mattingly, Ohio State Bar No. 0089847
                                        (admitted pro hac vice)
                                        michael.mattingly@dinsmore.com
                                        DINSMORE & SHOHL LLP
                                        255 East Fifth Street, Suite 1900
                                        Cincinnati, Ohio 45202
                                        Attorneys for Defendant
                                        Fred Meyer, Inc.
4820-5629-6641.1




Page 22 - Defendant's Motion for Partial Summary Judgment and Memorandum in Support
                                     MILLER NASH GRAHAM & DUNN LLP
                                                   AT T OR NE YS AT LAW
                                               T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                              3 4 0 0 U. S. B AN CO RP T OW E R
                                                 1 1 1 S.W . FI FT H AVEN UE
                                              P ORT L A N D , O RE GO N 9 7 2 0 4
